U.S. Department of Justice
Drug Enforcement Administration

                        REPORT OF INVESTIGATION                                                            Page 1 of 5
 1. Program Code                                  2. Cross         Related Files     3. File No.                     4. G-DEP Identifier
                                                     File

 5. By: S Gonzalez,A/GS                                                                6. File Title
      At: SPECIAL OPERATIONS                                                         LOBO, Fabio Porfirio
 DIVISION (OS)

 7.    Closed        Requested Action Completed              8. Date Prepared
       Action Requested By:                                     11-30-2018
 9. Other Officers: ASAC George Papadopoulos, SA Gus Sachetti (Miami FD), SA Matt Green (Miami
      FD).
 10. Report Re: Arrest of Juan Antonio HERNANDEZ-Alvarado in Miami, FL on November 23, 2018
      and acquisition of Exhibit N-152.



SYNOPSIS

On November 23, 2018, Juan Antonio HERNANDEZ-Alvarado (aka Tony Hernandez)
was arrested by the United States Customs and Border Patrol (CBP) at the
Miami International Airport pursuant to an arrest warrant issued in the
Southern District of New York (SDNY). The arrest warrant was issued as the
result of an indictment charging HERNANDEZ-Alvarado with drug trafficking
and weapons crimes. On this same date, CBP transferred custody of
HERNANDEZ-Alvarado to DEA Special Operations Division (SOD) Bilateral
Investigations Unit (BIU) ASAC George Papadopoulos, A/GS Sandalio
Gonzalez, and Miami Field Division SAs Gus Sachetti and Matthew Green who
subsequently transported HERNANDEZ-Alvarado to the Federal Detention
Center in Miami, Florida.


DETAILS

1. On the morning of November 23, 2018, DEA agents from the Special
Operations Division (SOD) Bilateral Investigations Unit (BIU) and Miami
Field Division (MFD) Enforcement Group 11, along with Customs and Border
Protection (CBP) personnel from the Miami International Airport (MIA)
proceeded to Concourse D, Gate 2, in preparation for the arrest of Juan
Antonio HERNANDEZ-Alvarado pursuant to an arrest warrant from the Southern
District of New York (SDNY). Agents learned that HERNANDEZ -Alvarado, along
with a travel companion by the name of Marlon PACHECO-Morales (NN
negative), were arriving on American Airlines (AA) flight 1347 from

 11. Distribution:                                     12. Signature (Agent)                                                       13. Date
       Division                                                                                                                    11-30-2018
                                                             /s/ Sandalio Gonzalez, Acting GS
        District
                                                       14. Approved (Name and Title)                                               15. Date
                                                             /s/ Timothy D McGrath, GS                                             12-13-2018
        Other

DEA Form           -6                                         DEA SENSITIVE
(Jul. 1996)                                          Drug Enforcement Administration

                                        This report is the property of the Drug Enforcement Administration.
                              Neither it nor its contents may be disseminated outside the agency to w hich loaned.

                                                   Previous edition dated 8/94 may be used.
U.S. Department of Justice
Drug Enforcement Administration

                                                                                     1. File No.                     2. G-DEP Identifier

                         REPORT OF INVESTIGATION
                                                                                     3. File Title
                                 (Continuation)                                      LOBO, Fabio Porfirio
 4.
 Page         2   of     5
 5. Program Code                                                                     6. Date Prepared
                                                                                         11-30-2018

Houston, Texas for connection to AA flight 961 bound for Tegucigalpa,
Honduras.

2. Agents observed HERNANDEZ-Alvarado and PACHECO-Morales exit the gate
and proceed to the restroom. When HERNANDEZ-Alvarado exited the restroom,
CBP personnel approached HERNANDEZ-Alvarado and took him into custody.
Agents escorted HERNANDEZ-Alvarado and PACHECO-Morales to the jet bridge
where they informed HERNANDEZ-Alvarado that he was under arrest. A/GS
Gonzalez asked PACHECO-Morales if he was willing to accompany the agents
to answer questions, discuss the arrest situation and transfer of any
luggage belonging to HERNANDEZ-Alvarado to PACHECO-Morales. PACHECHO-
Morales agreed to accompany agents and confirmed that both he and
HERNANDEZ-Alvarado had checked bags. Agents then proceeded to transport
HERNANDEZ-Alvarado and PACHECO-Morales along with their luggage to the CBP
office at the airport. Note:



3. Upon arrival at the CBP office, A/GS Gonzalez showed HERNANDEZ -Alvarado
a copy of the arrest warrant and they read it together. Although A/GS
Gonzalez was communicating with HERNANDEZ-Alvarado in Spanish, HERNANDEZ-
Alvarado appeared to read the arrest warrant written in English. However,
A/GS Gonzalez summarized the arrest warrant to HERNANDEZ -Alvarado by
explaining in Spanish that HERNANDEZ-Alvarado was being arrested pursuant
to federal narcotics and related weapons charges lodged against him in New
York. A/GS Gonzalez asked HERNANDEZ-Alvarado if the white Apple I-phone
belonged to HERNANDEZ-Alvarado. HERNANDEZ-Alvarado affirmed the phone was
his and added that he had an additional telephone among his personal
effects.

4. At approximately 10:00AM, A/GS Gonzalez, ASAC Papadopoulos, and SA
Sachetti conducted a voluntary interview of PACHECO -Morales. Following
this interview, PACHECO-Morales agreed to transport HERNANDEZ-Alvarado’s
suitcases and various personal effects, to include a gold chain and
HERNANDEZ-Alvarado’s wedding ring, back to Honduras as documented via
photograph and via DEA Form 12 (scanned and submitted to the electronic
case file). HERNANDEZ-Alvarado acknowledged that none of the items in his
suitcase was removed and this transfer was done in front of HERNANDEZ-

DEA Form          - 6a                                       DEA SENSITIVE
(Jul. 1996)                                         Drug Enforcem ent Adm inistration

                                        This report is the property of the Drug Enforcement Administration.
                              Neither it nor its contents may be disseminated outside the agency to w hich loaned.

                                                   Previous edition dated 8/94 may be used.
U.S. Department of Justice
Drug Enforcement Administration

                                                                                     1. File No.                     2. G-DEP Identifier

                         REPORT OF INVESTIGATION
                                                                                     3. File Title
                                 (Continuation)                                      LOBO, Fabio Porfirio
 4.
 Page         3   of     5
 5. Program Code                                                                     6. Date Prepared
                                                                                         11-30-2018

Alvarado and PACHECO-Morales. At approximately 11:00AM, agents excused
PACHECO-Morales and he departed the CBP office with his luggage and
HERNANDEZ-Alvarado’s.

5. At approximately 11:10AM, A/GS Gonzalez, ASAC Papadopoulos, and SA
Sachetti transferred HERNANDEZ-Alvarado to a private room. A/GS Gonzalez
asked HERNANDEZ-Alvarado for the codes to unlock his white Apple I-phone
and the black Samsung phone recovered from his personal effects as well as
their corresponding telephone numbers. HERNANDEZ-Alvarado voluntarily
provided the code “654321” for his white I-phone and telephone number 504-
3341-0480, along with email address jahernandeza@yahoo.com. HERNANDEZ-
Alvarado then unlocked his black Samsung phone so A/GS Gonzalez could
disable the “smart-lock” feature and provided telephone number 504-9494-
0181 for this phone. A/GS Gonzalez again explained to HERNANDEZ-Alvarado
that he was being arrested for drug trafficking and making false
statements; that he could cooperate or not; and plead guilty or not
guilty. HERNANDEZ-Alvarado stated that he wanted to cooperate and
specified that he told his lawyer over a year ago, that he wanted to
cooperate and he (lawyer) told him that he would speak with prosecutors,
but never notified HERNANDEZ-Alvarado. A/GS Gonzalez asked HERNANDEZ-
Alvarado if he presently had a lawyer and HERNANDEZ -Alvarado stated that
he had not spoken to “Manny” in over a year but would like to call him
first.

6. At this time, A/GS Gonzalez contacted Assistant United States Attorneys
(AUSAs) Emil Bove and Matthew Laroche who gave permission for A/GS
Gonzalez to place a phone call to Manuel Retureta. A/GS Gonzalez proceeded
to call Mr. Retureta at 202-549-0679 two times with no answer. After
additional consultation with AUSAs Bove and Laroche, A/GS Gonzalez
informed HERNANDEZ-Alvarado that he was going to be processed and taken to
jail without an interview. HERNANDEZ-Alvarado stated that he wanted to
speak with Agents at this moment and start cooperating, so A/GS Gonzalez
called Mr. Retureta again with no answer. A/GS Gonzalez asked HERNANDEZ-
Alvarado if presently had legal representation and he stated that he did
not know. At this time, A/GS Gonzalez explained to HERNANDEZ -Alvarado
that he had a right to request notification be made to the Honduran
Consulate of his arrest. A/GS Gonzalez then proceeded to provide
HERNANDEZ-Alvarado his consular rights advisement pursuant to Article

DEA Form          - 6a                                       DEA SENSITIVE
(Jul. 1996)                                         Drug Enforcem ent Adm inistration

                                        This report is the property of the Drug Enforcement Administration.
                              Neither it nor its contents may be disseminated outside the agency to w hich loaned.

                                                   Previous edition dated 8/94 may be used.
U.S. Department of Justice
Drug Enforcement Administration

                                                                                     1. File No.                     2. G-DEP Identifier

                         REPORT OF INVESTIGATION
                                                                                     3. File Title
                                 (Continuation)                                      LOBO, Fabio Porfirio
 4.
 Page         4   of     5
 5. Program Code                                                                     6. Date Prepared
                                                                                         11-30-2018

36(1)(b) of the Vienna Convention on Consular Relations and Department of
Justice regulations at 28 CFR § 50.5. HERNANDEZ-Alvarado indicated that he
wanted notification made to the Honduran Consulate. ( Agent’s note:



7. A/GS Gonzalez explained to HERNANDEZ-Alvarado that if he had an
attorney and wanted to consult with this attorney prior to cooperating
that he was entitled to that, however, if he wanted to speak to agents and
begin cooperating that he would be advised of his rights and would need to
agree to this voluntary participation in a recorded interview. HERNANDEZ -
Alvarado affirmed that this was his intention. A/GS Gonzalez also
explained to HERNANDEZ-Alvarado that he was not being tricked or pressured
and agreeing to this interview would not result in his release or avoid
him going to jail later that day. HERNANDEZ-Alvarado acknowledged that he
understood. Agents agreed to transfer HERNANDEZ-Alvarado to the DEA office
at the Miami airport for fingerprinting and interview and notified
HERNANDEZ-Alvarado of such.

8. At approximately 12:20PM, HERNANDEZ-Alvarado was taken to the DEA
office and fingerprinted. Following this, A/GS Gonzalez as witnessed by
ASAC Papadopoulos, advised HERNANDEZ-Alvarado of his Miranda rights in the
Spanish language as read from a DEA form 13b. A/GS Gonzalez reviewed the
rights with HERNANDEZ-Alvarado from the advice of rights waiver form and
then requested HERNANDEZ-Alvarado read over the rights form himself.
HERNANDEZ-Alvarado stated that he understood his rights, initialed each
line read, signed the advice of rights form and agreed to speak with
agents. The post-arrest interview and advisement of rights was recorded
and subsequently processed as evidence. The signed advice of rights form
was scanned electronically and submitted to the case file. SAs Green and
Sachetti were present at times during the interview but not in its
entirety.

9. HERNANDEZ-Alvarado was provided water, offered food but declined, and
allowed to use the restroom. At the conclusion of the interview, agents
transported HERNANDEZ-Alvarado to the Federal Detention Center in Miami,
Florida. All notes taken during the course of the day were scanned and
submitted to the electronic case file.

DEA Form          - 6a                                       DEA SENSITIVE
(Jul. 1996)                                         Drug Enforcem ent Adm inistration

                                        This report is the property of the Drug Enforcement Administration.
                              Neither it nor its contents may be disseminated outside the agency to w hich loaned.

                                                   Previous edition dated 8/94 may be used.
U.S. Department of Justice
Drug Enforcement Administration

                                                                                     1. File No.                     2. G-DEP Identifier

                         REPORT OF INVESTIGATION
                                                                                     3. File Title
                                 (Continuation)                                      LOBO, Fabio Porfirio
 4.
 Page         5   of     5
 5. Program Code                                                                     6. Date Prepared
                                                                                         11-30-2018



ACQUISITION OF EXHIBIT




INDEXING




DEA Form          - 6a                                       DEA SENSITIVE
(Jul. 1996)                                         Drug Enforcem ent Adm inistration

                                        This report is the property of the Drug Enforcement Administration.
                              Neither it nor its contents may be disseminated outside the agency to w hich loaned.

                                                   Previous edition dated 8/94 may be used.
